DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on August 9, 2021 has been fully considered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to include a limitation of the composition comprising about 0.5%wt to about 15%wt of a solubilizer.  In light of Applicant’s amendment, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As currently amended, instant claim 1 recites the composition comprising about 0.5% to about 15% by weight of a solubilizer. However, the original specification does not provide a support for said limitation. Instant specification recites the amount of the solubilizer being about 0.1 to about 10% by weight of the aqueous composition (paragraph [0021] of instant specification). Therefore, the upper limit for the amount of solubilizer, as supported by original specification, is about 10%wt.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.  Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, which is dependent on claim 1, recites the amount of the solubilizer being about 2%wt or less, which is an open-ended limitation and includes values of less than 0.5%wt.  However, instant claim 1 recites the range for the amount of the solubilizer being about 0.5% to about 15%wt. Therefore, it is not clear if the amount of the solubilizer claimed in claim 6 is about 0.5%wt to about 2%wt, or may include values of less than 0.5%wt as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 1-4, 6-8, 11-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116) and Woods et al (US 5,476,879), as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer.
In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

7. Heeb et al discloses a container (col. 3, lines 14-24) and a pressurized aerosol formulation which is in a form or a mixture to be sprayed, comprising:
A) active compounds such as room spray (col. 2, lines 20-25; col. 3, lines 1-2);
B)  propellant gases comprising:
      B1) 4-6%wt of carbon dioxide and 
      B2) 6-10%wt of dimethyl ether (col. 3, lines 14-19, as to instant claim 12);
C) organic solvents for the propellants gases (col. 3, lines 50);
D) 12.9-18%wt of water (col 3, lines 20-23, as to instant claim 14).

8.  Heeb et al does not explicitly recite the composition further comprising amines, such as monoethanolamine, diethanolamine or triethanolamine, as solubilizer for the carbon dioxide.

9.  However,
1)   Inazawa et al discloses a blowing agent used in polyurethane-based spray systems (p. 13, lines 14-15), the blowing agent  comprising an adduct between an amine compound having a primary or secondary amino group, specifically ethanolamine or 
The specifically exemplified carbon dioxide/amine adduct comprises 81%wt of the amine (3.9/4.8 x 100%) (p. 14, lines 15-21, reference example 2) and said adduct is added to the total aqueous sprayable composition in amount of 2.6%wt (10/381.9 x 100%; Example 6 of Table 1 of Inazawa et al).  Therefore, the amount of amine in said sprayable composition is 2.1%wt, i.e. appears to be about 2%wt (as to instant claims 1 and 6).
In examples 1-7 of Table 1 of Inazawa et al, the carbon dioxide/amine adduct is added to the aqueous sprayable compositions in amount of 1.3-4.3%wt (Table 1 of Inazawa et al).
Thus, Inazawa et al teaches the use of carbon dioxide/alkanolamine adducts in combination with other blowing agents (e.g. R-141b dichlorofluoroethane as in Table 1) as the blowing agents in spray systems.
Though Inazawa et al does not explicitly recite the alkanolamine/ethanolamine in the carbon dioxide/ethanolamine adduct as a solubilizer, since the carbon dioxide/ethanolamine adduct of Inazawa et al is substantially the same combination of carbon dioxide and the ethanolamine as that claimed in instant invention, therefore, the ethanolamine in said carbon dioxide/ethanolamine adduct of Inazawa et al will intrinsically and necessarily, at least partially, act or would be reasonably expected to, at least partially, act as the solubilizer as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

2) Woods et al discloses an aerosol system comprising a pressurized dispenser and a sprayable composition for forming ceiling patch, the composition comprising:
   a) a base comprising water;
   b) a filler (as to instant claim 11);
   c) a binder comprising a synthetic polymer;
   d) an expandable material such as polyurethane and an acrylic emulsion (col. 4, lines 
     38-41; col. 6, lines 46-59);
   e) a blowing agent and
   f) a propellant comprising carbon dioxide, dimethyl ether and compressed gas (col. 2, lines 1-20; Abstract);
   g) a leveling agent such as aminomethyl propanol (col. 5, lines 25-36).
Thus, Woods et al explicitly teaches the use of both propellants, such as gaseous carbon dioxide and dimethyl ether, and blowing agents in aerosol pressurized systems for delivery polyurethane and acrylic resin compositions.

10.  Since all of Inazawa et al, Woods et al and Heeb et al are related to spray systems comprising  compositions comprising active ingredients, fillers and carbon dioxide-based propellants/blowing agents, and thereby belong to the same field of Inazawa et al teaches the use of carbon dioxide/ethanolamine adducts as blowing agents in combination with other blowing agents to deliver polyurethane foam, and  Woods et al explicitly teaches the use of both propellants, such as gaseous carbon dioxide and dimethyl ether, and blowing agents in aerosol pressurized systems for delivery polyurethane compositions, and the use of hydroxy amines in said pressurized aerosol systems, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Inazawa et al, Woods et al and Heeb et al and to include, or obvious to try to include, at least partially, the carbon-dioxide/amine adduct blowing agents of Inazawa et al, in amounts as taught by Inazawa et al (e.g. 1.3-4.3%wt), as the carbon dioxide propellants in the formulation of Heeb et al in addition to the gaseous carbon dioxide of Heeb et al  and/or as a partial substitution for the gaseous carbon dioxide of Heeb et al, since such carbon dioxide/amine adducts are taught in the art as being used as the blowing agents in spray systems, especially since the use of both propellants, such as gaseous carbon dioxide and dimethyl ether, and blowing agents in aerosol pressurized systems for delivery polyurethane compositions is taught in the prior art as shown by Woods et al, and since it would have been obvious to choose material based on its suitability and further use, or obvious to try to use the pressurized aerosol system of Heeb et al  to deliver/spray polyurethane-based  compositions as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Heeb et al in view of Inazawa et al and Woods et al comprises the active  compounds, water, and combination of carbon dioxide/ethanolamine adduct, gaseous carbon dioxide and dimethyl ether as propellants.
It is noted that ethanolamine and monoethanolamine are synonyms (see Ethanolamine flyer).

12.  Since i) the monoethanolamine is having melting point of 10ºC, boiling point of 170ºC (p. 2 of Ethanolamine Wikipedia), i.e. appears to be liquid at temperatures of 10-30ºC (as to instant claim 3);
ii) the monoethanolamine is miscible with water and is having water solubility of 849 g/L (p. 2 of Ethanolamine flyer, as to instant claim 4), and 
iii) the monoethanolamine is known in the art as being a solvent for carbon dioxide absorption and comprises the highest theoretical absorption capacity of carbon dioxide, as evidenced by Lieberman ([0137]), therefore, the monoethanolamine present in the formulation of Heeb et al in view of Inazawa et al and Woods et al will intrinsically and necessarily, at least partially, absorb and dissolve, i.e. solubilize, the carbon dioxide present in said formulation, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13.  Since both the carbon dioxide/ethanolamine adduct, i.e. at least partially solubilized carbon dioxide, and the gaseous carbon dioxide are present in the composition of Heeb et al in view of Inazawa et al and Woods et al, similarly to that as claimed in instant invention, therefore the solubilized carbon dioxide and the gaseous carbon dioxide in the composition of Heeb et al in view of Inazawa et al and Woods et al will intrinsically and necessarily be, at least partially, or would be reasonably expected to be in equilibrium as well.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

14. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts and types of used components in the formulation of Heeb et al in view of Inazawa et al and Woods et al, including the specific amounts of the gaseous carbon dioxide, the carbon dioxide/ethanolamine adduct and the dimethyl ether, so to produce a sprayable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

15.  Claims 1-4, 6-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116), Woods et al (US 5,476,879) and JP-54083524, as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

16.  The discussion with respect to Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116) and Woods et al (US 5,476,879), set forth in paragraphs 6-14 above, is incorporated here by reference.

17. Though Heeb et al in view of Inazawa et al and Woods et al disclose the pressurized aerosol system being used to deliver water-based polyurethane-based compositions/foams, Heeb et al in view of Inazawa et al and Woods et al do not disclose the polyurethane-based composition being a paint.

JP-54083524 discloses foamable resin compositions comprising the resin binder including polyurethane and acrylic resins, a blowing agent and pigment or dye, used for making foamable paints, wherein such foamable paints produce three-dimensional paintings (Abstract).

19. Since the foamable polyurethane compositions containing a pigment or dye are taught in the art as being foamable paints producing three-dimensional paintings, therefore, based on the combined teachings of JP-54083524 and Heeb et al in view of Inazawa et al and Woods et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, at least partially,  a pigment or a dye into the polyurethane composition of the aerosol system of Heeb et al in view of Inazawa et al and Woods et al, so to form an aerosol system comprising the polyurethane paint composition capable of forming three-dimensional paintings on surfaces, as taught by  JP-54083524, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

20. Since the foamable polyurethane paint composition Heeb et al in view of Inazawa et al, Woods et al and JP-54083524 comprises inorganic fillers, therefore, the foamable polyurethane paint composition Heeb et al in view of Inazawa et al, Woods et al and JP-54083524 will intrinsically and necessarily be, or would be reasonably expected to be, at least partially in the form of dispersion as well (as to instant claim 10).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

21.  Claims 1-4, 6-8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116), Woods et al (US 5,476,879) and Howard (US 4,187,204), as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

22.  The discussion with respect to Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116) and Woods et al (US 5,476,879), set forth in paragraphs 6-14 above, is incorporated here by reference.

23. Though Heeb et al in view of Inazawa et al and Woods et al do not recite the sprayable composition further comprising an acrylic emulsion (col. 6, lines 58-60 of Woods et al), Heeb et al in view of Inazawa et al and Woods et al  do not disclose the composition further comprising ammonium hydroxide.

24.  However, Howard discloses a system comprising a spray can and a paint composition dispensed in an aerosol form (abstract, col. 2, lines 42-46, 60-62); the spray can contains a liquid mixture of the paint composition and an aerosol liquid, and a region above the liquid mixture being aerosol gas (col. 2, lines 60-62). Thus, both aerosol liquid and aerosol gas appear to be present in the composition.

25.  The paint composition comprises a water-soluble acrylic or urethane resins (col. 4, lines 1-5, as to instant claims 9-10) and an amine or ammonia as a neutralizer therefor (col. 3, lines 61-65). The specific amines include monoethanolamine and diethanolamine  (col. 4, lines 7-20). The exemplified amounts of the amines are 1.56-1.96%wt (col. 10, lines 43-46; col. 8, lines 5-6). The exemplified amount of ammonia is 1.49%wt (col. 9, lines 15, as to instant claim 13).
The composition of Howard further includes pigments, slip additive, mica, silica (col. 5, lines 15-38, as to instant claim 11), i.e. fillers.
The propellants used in the composition of Howard comprise dimethyl ether and carbon dioxide (col. 5, lines 42-64).	

26.  Since Howard and Heeb et al in view of Inazawa et al and Woods et al are related to spray systems comprising  compositions comprising active ingredients including acrylic emulsions, fillers and carbon dioxide-based propellants/blowing agents, Howard discloses the active ingredient being a water-based acrylic paint in combination with amines, such as monoethanolamine, diethanolamine, and ammonia, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Howard and Heeb et al in view of Inazawa et al and Woods et al and to include, or obvious to try to include, at least partially, amines including ammonia, as the active ingredient in the composition of Heeb et al in view of Inazawa et al and Woods et al, as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

27.  Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116), Woods et al (US 5,476,879) and Chae et al (KR 2002054756), as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

28.  The discussion with respect to Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116) and Woods et al (US 5,476,879), set forth in paragraphs 6-14 above, is incorporated here by reference.

Heeb et al in view of Inazawa et al and Woods et al do not explicitly recite the amine used in the sprayable composition being modified by silane treatment agent and the composition further comprising ammonia,
Chae et al discloses a water-soluble paint comprising a water-soluble resin, an ethanol amine and aqueous ammonia used in a ratio 1:1 in amount of 0.01-0.1%wt and further a silane coupling agent, wherein the water-soluble paint is having an excellent solution stability, lubricating and corrosion resistance (Abstract).

30. Since  Chae et al and Heeb et al in view of Inazawa et al and Woods et al are related to water-based coating compositions comprising water-soluble resins and amines such as  ethanolamines, and thereby belong to the same field of endeavor, wherein Chae et al discloses the water-based coating composition comprising both ethanolamine and ammonia and further silane coupling agent and having excellent solution stability, lubricating and corrosion resistance, therefore, based on the combined teachings of Chae et al and Heeb et al in view of Inazawa et al and Woods et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include both ethanolamine and ammonia and further silane coupling agent in the water-based sprayable composition of Heeb et al in view of Inazawa et al and Woods et al as well, so to further improve solution stability, lubricating and corrosion resistance of the composition of Heeb et al in view of Inazawa et al and Woods et al, as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its 
	
31. Since the paint composition of Heeb et al in view of Inazawa et al, Woods et al and Chae et al comprises both ethanolamine and silane coupling agent, as that claimed in instant invention, therefore, the ethanolamine in the composition of Heeb et al in view of Inazawa et al, Woods et al and Chae et al will intrinsically and necessarily be, at least partially, or would be reasonably expected to be, at least partially, silane- modified as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

32.  Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116), Woods et al (US 5,476,879), JP-54083524 and Chae et al (KR 2002054756), as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.
Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116), Woods et al (US 5,476,879) and JP-54083524, set forth in paragraphs 15-20 above, is incorporated here by reference.

34. Though Heeb et al in view of Inazawa et al, Woods et al and JP-54083524 do not explicitly recite the amine used in the sprayable water-based paint composition being modified by silane treatment agent and the composition further comprising ammonia,
Chae et al discloses a water-soluble paint composition comprising a water-soluble resin, an ethanol amine and aqueous ammonia used in a ratio 1:1 in amount of 0.01-0.1%wt and further a silane coupling agent, wherein the water-soluble paint is having an excellent solution stability, lubricating and corrosion resistance (Abstract).

35. Since  Chae et al and Heeb et al in view of Inazawa et al, Woods et al and are related to water-based paint compositions comprising water-soluble resins and amines such as  ethanolamines, and thereby belong to the same field of endeavor, wherein Chae et al discloses the water-based paint compositions comprising both ethanolamine and ammonia and further silane coupling agent and having excellent solution stability, lubricating and corrosion resistance, therefore, based on the combined teachings of Chae et al and Heeb et al in view of Inazawa et al, Woods et al and JP-54083524, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, both ethanolamine and ammonia and further include silane coupling agent in the water-based  paint composition of Heeb et al in view of Inazawa et al, Woods et al and JP-54083524 as well, so to further improve solution stability, lubricating and  Heeb et al in view of Inazawa et al, Woods et al and JP-54083524, as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
	
36. Since the sprayable water-based paint composition of Heeb et al in view of Inazawa et al, Woods et al, JP-54083524 and Chae et al comprises both ethanolamine and silane coupling agent, as that claimed in instant invention, therefore, the ethanolamine in the composition of Heeb et al in view of Inazawa et al, Woods et al,  JP-54083524 and Chae et al will intrinsically and necessarily be, at least partially, or would be reasonably expected to be silane-modified as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Response to Arguments
37.  Applicant's arguments filed on August 9, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764